
	

113 HR 4311 IH: To amend the Wagner-Peyser Act to include American Samoa in the employment services provided under that Act, and for other purposes.
U.S. House of Representatives
2014-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4311
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2014
			Mr. Faleomavaega introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Wagner-Peyser Act to include American Samoa in the employment services provided under
			 that Act, and for other purposes.
	
	
		1.Inclusion of American Samoa in the Wagner-Peyser ActThe Wagner-Peyser Act is amended—
			(1)in section 2(5) (29 U.S.C. 49a(5)), by inserting American Samoa, after Guam,;
			(2)in section 5(b)(1) (29 U.S.C. 49d(b)(1)), by inserting and American Samoa after Guam; and
			(3)in section 6(a) (29 U.S.C. 49e(a))—
				(A)by striking allot to Guam and inserting “allot to—
					
						(1)Guam;
				(B)by striking the period at the end and inserting a semicolon; and
				(C)by adding at the end the following:
					
						(2)American Samoa an amount which, in relation to the total amount available for the fiscal year, is
			 equal to the allotment percentage that Guam received of amounts available
			 under this Act in fiscal year 1983.
				
